Citation Nr: 1550943	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-33 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling, for a left knee condition status post partial meniscectomy.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling, for left knee lateral instability.


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In January 2012, the Veteran filed his claim for an increased evaluation for a left knee injury.  The Veteran indicated on the claim form that he received both private medical treatment and treatment at the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania.  Review of the claims file reflects receipt of the private treatment records, but it does not reflect the association of treatment records from the VAMC in Pittsburgh, Pennsylvania.  As such, the claims must be remanded for VA treatment records to be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In a January 2013 rating decision, the Veteran was granted entitlement to service connection for left knee lateral instability and assigned a rating of 10 percent disabling, effective January 13, 2012.  In May 2013, the Veteran filed a timely notice of disagreement with the assigned disability rating for his service connected knee injury which the Court interprets as including the initial evaluation in excess of 10 percent disabling, for left knee lateral instability.  To date, the RO has not issued the Veteran a Statement of the Case with respect to entitlement to an initial evaluation in excess of 10 percent disabling, for left knee lateral instability.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete VA treatment records regarding the Veteran from the VAMC in Pittsburgh, Pennsylvania.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Issue a Statement of the Case with respect to the claim for an increased rating for left knee lateral instability to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Allow the appellant the requisite period of time for a response.

3.  Thereafter, readjudicate the Veteran's claim(s).  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a Supplemental Statement of the Case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


